Citation Nr: 0529599	
Decision Date: 11/03/05    Archive Date: 11/14/05	

DOCKET NO.  96-45 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.   

2.  Entitlement to service connection for a low back 
disorder.   

3.  Entitlement to a higher (compensable) initial evaluation 
for residuals of a fracture of the right index finger.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
June 1992 to December 1995, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  In January 1999, May 2000 and December 2003, the 
Board returned the case to the RO for additional development, 
and the development requested was accomplished to the extent 
possible without the veteran's cooperation.  The case was 
subsequently returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence obtainable without the veteran's 
cooperation has been by the RO.  

2.  The veteran is not shown to have a right knee disorder 
that is causally or etiologically related to service.  

3.  The veteran is not shown to have a low back disorder that 
is causally or etiologically related to service.  

4.  The residuals of a fracture of the right index finger are 
productive of pain and slight functional loss of function due 
to pain.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).  

2.  A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).  

3.  The criteria for an initial evaluation of 10 percent for 
residuals of a fracture of the right index finger have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5225 & 5229 (2002 & 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, a July 2003 letter 
from the RO to the veteran, as well as a March 2004 letter 
from the VA Appeals Management Center to the veteran 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Those letters satisfied the notification 
requirements of the VCAA by:  (1) Informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claims; (2) informing the veteran about 
the information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims.  

The Board acknowledges that the July 2003 and March 2004 VCAA 
letters were provided to the veteran after the initial 
unfavorable decision in this case.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Appropriate 
notice was provided to the veteran by way of the July 2003 
and March 2004 letters and the veteran was afforded an 
opportunity to respond with additional evidence and/or 
argument.  The VA Appeals Management Center subsequently 
reviewed the veteran's claims and issued a Supplemental 
Statement of the Case in July 2005.  This would appear to 
satisfy the notification requirements of the VCAA.  

The Board would also note that the veteran and his 
representative have not alleged any error and resulting 
prejudice in any deficiency of the VCAA notice.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
are associated with the claims file, as are VA medical 
records identified by the veteran.  In addition, the veteran 
has been afforded examinations in connection with his claims, 
but the Board would observe that the veteran failed to report 
for the examination requested by the Board's December 2003 
remand.  While the veteran's representative has cited to 
38 C.F.R. § 3.655(a)--(b) for the proposition that the 
veteran's claim would be denied when he failed to report for 
an examination without good cause, and then list examples of 
good cause in the argument, the veteran's representative then 
concludes that the VA must show a lack of good cause for 
failing to report for the examination.  

However, the Board is unaware of any statutory or regulatory 
requirement that the VA must establish a lack of good cause 
for the veteran's failure to report for an examination 
scheduled to assist him in the development of the facts 
pertinent to his claim.  Nevertheless, the provisions of 
38 C.F.R. § 3.655 actually provide that the VA may not take 
action under that section unless the veteran, without good 
cause, fails to report for such an examination.  Neither the 
veteran nor his representative have provided any explanation 
for the veteran's failure to report for the examination 
requested by the Board's December 2003 remand.  

The "duty to assist" is not always a one way street, Woods 
v. Derwinski, 1 Vet. App. 190, 193 (1991), and it does place 
an onerous task on the veteran to notify the RO as to the 
reason he was unable to report for the scheduled examination 
and request that his examination be rescheduled. As such, 
since the examination was requested in connection with 
original claims for service connection, the provisions of 
38 C.F.R. § 3.655(b) provide that the claim should be rated 
based on the evidence of record.  The Board also notes and 
observes that the veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide his 
claims.  Therefore, the Board finds that all relevant 
evidence obtainable without the veteran's assistance has been 
obtained and that the case is ready for appellate review.  

Merits of Service Connection Claims

The veteran essentially contends that he currently has right 
knee and back disorders that are related to service and the 
symptomatology shown in his service medical records.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board's review of the evidence of record discloses that 
the veteran clearly has medical evidence of a current 
disability.  In this regard, following VA examinations 
performed in April 2002, the veteran was diagnosed as having 
degenerative joint disease of the right knee and degenerative 
joint disease of the lumbosacral spine.  The record also 
contains medical evidence of an inservice occurrence of 
symptomatology pertaining to the right knee and back.  The 
veteran's service medical records contain numerous references 
to symptomatology associated with the veteran's right knee 
and back and treatment for that symptomatology.  Indeed, at 
the time of a physical examination performed in October 1995 
in connection with the veteran's separation from service, the 
presence of mild right patellar tendonitis and recurrent low 
back pain triggered by lifting were noted.  

However, what is missing from the veteran's claim is medical 
evidence of a nexus or a relationship between the currently 
diagnosed degenerative joint disease of the right knee and 
lumbar spine and the inservice symptomatology.  The veteran 
has submitted no medical evidence demonstrating such a nexus 
or relationship and failed to report for a VA examination 
requested by the Board in the December 2003 remand to assist 
him and specifically answer that question.  The Board 
observes that while the veteran has been afforded VA 
examinations in October 1996, May 1999 and April 2002, those 
examination reports did not contain any opinion as to the 
relationship between any currently diagnosed disorder of the 
right knee and back to service.  

In this regard, following the October 1996 VA examination, 
the veteran was diagnosed with a history of a right knee 
hyperextension injury in October 1993 and patellar tendonitis 
in October 1995, but the examiner indicated that the veteran 
had no right knee symptomatology on the date of the 
examination.  Similarly, the examiner diagnosed only a 
history of a soft tissue injury/lumbar muscle strain that 
occurred in August 1995, but noted that the veteran had a 
full range of motion and no paraspinous muscle spasm at the 
time of the examination.  Since the examiner identified no 
current right knee or back disorders at the time of the 
October 1996 VA examination, no opinion as to etiology was 
possible.  

Similarly, following the May 1999 VA Joints examination, the 
veteran was diagnosed as having arthralgia of the right knee 
with no loss of function due to pain, and following the VA 
Spine examination performed in May 1999, the veteran was also 
diagnosed with arthralgia of the lumbosacral spine with no 
loss of function due to pain.  No opinion was expressed as to 
the etiology of the arthralgia.  Since arthralgia is defined 
as pain in a joint, Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), Mykles v. Brown, 7 Vet. App. 372, 373 
(1995), and the Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted, Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), the Board returned the case to 
the RO in May 2000 to afford the veteran an additional 
examination in order to determine whether the veteran 
currently had disorders of the right knee and back.  

However, a review of the VA examination reports dated in 
April 2002 created additional confusion.  Following the VA 
Spine examination, the veteran was diagnosed as having 
degenerative joint disease of the lumbosacral spine and 
degenerative joint disease of the right knee following the VA 
Joints examination.  Both diagnoses were reportedly confirmed 
by radiological examination.  However, that same examiner who 
performed the VA Spine and Joints examination performed an 
examination of the veteran's hands on that same date and 
indicated that he had reviewed the claims file before 
examining the veteran and that an answer to the question as 
to whether or not the veteran had an acquired disability 
involving the right knee and low back, the examiner stated 
that he did not find this to be true on examination.  Thus, 
while the examiner clearly diagnosed the veteran as having 
degenerative joint disease of the right knee and spine 
following specific examinations performed for those 
disabilities in April 2000, he contradicted himself in 
another examination performed that same date when he 
concluded that the veteran did not have a chronic disability 
involving the right knee and low back.  As a result, the 
Board returned the case to the RO for an additional 
examination and an opinion as to whether any currently 
diagnosed disorder of the right knee and low back were 
related to the veteran's period of service.  

However, the record reflects that, while there was a problem 
with the veteran's current address and some items of mail 
being returned as undeliverable, a more recent address for 
the veteran was identified and mail resent to that address 
without being returned as undelivered.  The veteran was 
scheduled for the examinations requested by the Board in the 
December 2003 remand in June 2005, but he failed to report 
for those examinations, and the veteran has offered no 
explanation or good cause as to his reason for failure to 
report for the additional VA examinations necessary to 
clarify both the nature of his current disability and any 
possible etiology to service.  The Board also notes that 
additional VA outpatient treatment records were sought, but 
no additional VA outpatient treatment records or 
consultations were found.  

Based on this record, the Board concludes that service 
connection for right knee and low back disorders is not 
established.  While there may be some question as to the 
presence or absence of a current disability, for purposes of 
this decision, the Board has assumed that the veteran has 
degenerative joint disease of the right knee and low back as 
those diagnoses were reported to have been confirmed by x-
rays.  However, there is absolutely no competent medical 
evidence which in any way suggests or demonstrates that those 
two disorders are in any way related to the symptomatology 
shown in the veteran's service medical records.  

While the veteran is clearly of the opinion that he has right 
knee and low back disorders that are related to service and 
the symptomatology shown in his service medical records, the 
veteran, as a lay person, does not have the training or 
expertise to offer an opinion that requires specialized 
knowledge, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of some medical evidence that demonstrates that the 
veteran currently has right knee and low back disorders that 
are causally or etiologically related to service, the Board 
must conclude that service connection for right knee and low 
back disorders is not warranted.  

Merits of Increased Rating Claim

The veteran essentially contends that the current evaluation 
assigned for his residuals of the fracture of his right index 
finger does not accurately reflect the severity of that 
disability.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case with respect to the 
evaluation for the recently service-connected residuals of 
the fracture of the right index finger, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).    

Historically, a July 1996 rating decision granted service 
connection for residuals of a fracture of the right index 
finger and assigned a noncompensable evaluation under 
Diagnostic Code 5225.  That evaluation has remained in effect 
until the present time.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5225, a 10 percent 
evaluation is for assignment with evidence of ankylosis of 
the index finger of either the major or minor extremity that 
is either favorable or unfavorable.  The Board notes that in 
2002 the schedular criteria for evaluating disabilities of 
the fingers of the hand were amended, effective August 26, 
2002.  The criteria for a 10 percent evaluation under 
Diagnostic Code 5225 remained unchanged, but the revision 
added a Diagnostic Code 5229 which provided for a 10 percent 
evaluation for either the major or minor disability of the 
index or long finger with limitation of motion with a gap of 
1 inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 percent.  

Based on the record for consideration, the Board finds that 
the veteran is entitled to a 10 percent evaluation for the 
residuals of a fracture of his right index finger.  While the 
report of the October 1996 VA General Medical examination 
contained no specific clinical findings regarding the motion 
or any pain associated with the right index finger 
disability, the veteran was afforded an additional 
examination in May 1999 to specifically assess the functional 
impairment associated with that disability.  And while the 
veteran related at the time of the May 1999 VA examination 
that he had broken his right index finger and that it now 
appeared "ugly," the examiner's physical examination and 
diagnosis referred to the left index finger, rather than to 
the service-connected right index finger.  X-rays, however, 
did note the presence of soft tissue swelling present 
surrounding the right forefinger of the proximal 
interphalangeal phalanx and that the proximal phalanx was 
remodeled at the proximal interphalangeal phalanx and was 
probably due to old trauma.  Small osteophytes were present 
on the ulnar side of the joint, consistent with mild 
post-traumatic osteoarthropathy.  

Since it was unclear whether the veteran's right or left hand 
had been examined at the time of the May 1999 VA examination, 
the Board requested that the veteran be afforded an 
additional examination, and he underwent that examination in 
April 2002.  On physical examination, the proximal 
interphalangeal joint of the right index finger was enlarged 
about one-fourth width and was slightly tender.  As for 
function and defects, the right index finger lacked 1.5 
centimeters of touching the medium transverse fold of the 
palm.  Grasping of objects was described as good.  The 
diagnosis following the examination was post-traumatic 
degenerative joint disease of the proximal phalanx of the 
right index finger with loss of function due to pain.  The 
examiner also indicated that there was pain in this joint 
only with weakened movement, excessive fatigability, 
incoordination, and muscle atrophy.  He concluded that there 
was slight functional loss manifested in the finger but that 
there would be additional functional loss resulting from 
flare-ups of symptoms on extended use of the finger.  

After reviewing this evidence, the Board is of the opinion 
that the veteran's right index finger is more severely 
disabled than reflected by the currently assigned 
noncompensable evaluation.  The most recent VA examination 
clearly demonstrates some functional impairment associated 
with the veteran's disability, although that examination did 
not demonstrate the presence of a gap of 1-inch (2.5 cm.) or 
more between the fingertip and the proximal transverse crease 
of the palm.  Only 1.5 centimeters was demonstrated on 
examination and extension was not limited by more than 
30 degrees.  

Nevertheless, given the presence of pain and functional loss, 
the Board is of the opinion that a 10 percent evaluation is 
warranted.  In this regard, it is the intent of the rating 
schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability and it is 
the intention to recognize actual painful, unstable or 
malaligned joints due to healed injury as entitled to at 
least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.  Accordingly, the Board concludes that a 
10 percent evaluation for residuals of a fracture of the 
right index finger is established under Diagnostic Code 5225, 
by analogy, from the date service connection was granted, 
effective December 5, 1995, and under Diagnostic Code 5229, 
effective the date that Diagnostic Code was added.  

The Board further finds that the evidence does not 
demonstrate entitlement to an evaluation in excess of the 
10 percent assigned by this decision.  In this regard, the 
Board notes that a 10 percent evaluation is assigned for not 
only limitation of motion of the right index finger, but as 
well as for ankylosis or a complete loss of motion of that 
finger.  Since the veteran clearly has significant motion 
remaining in that finger and the April 2002 VA examination 
described the grasping of objects as good, the Board is of 
the opinion and concludes that an evaluation in excess of 
10 percent is not warranted for the residuals of the right 
index finger fracture.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Service connection for a right knee disorder is denied.  

Service connection for a low back disorder is denied.  

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 10 percent for residuals 
of a fracture of the right index finger is granted.  



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


